Citation Nr: 0617858	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension; to 
include as secondary to service-connected diabetes mellitus, 
and as due to undiagnosed illness.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from January 1975 to August 
1978, May 1981 to May 1984, and from September 1990 to May 
1991.  He also had over 12 years of inactive service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Hypertension

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The Act and the 
implementing regulations are applicable to the veteran's 
claim.  

A review of the claims file reveals that the veteran has not 
been advised of the changes brought about by the VCAA 
regulations, other than a citation to 38 C.F.R. § 3.159 in 
the August 2004 Statement of the Case.  Specifically, the 
appellant has not been sent any VCAA-type notice pertaining 
to this issue.  Additionally, he has not been informed as to 
what evidence he is to submit and what evidence VA will 
obtain.  Unfortunately, the Board must remand the veteran's 
claim to ensure full and complete compliance with the 
enhanced duty- to-notify and duty-to-assist provisions of the 
VCAA.

II.  Irritable Bowel Syndrome

After a review of the claims file, the Board finds that 
further medical development is in order.  The veteran asserts 
that he developed a gastrointestinal disorder as a result of 
his service in the Persian Gulf.  On VA Persian Gulf 
examination in July 2004, the veteran was diagnosed with 
loose stools.  A medical nexus opinion is needed to determine 
if the veteran has a gastrointestinal condition due to an 
undiagnosed illness.

III.  Service Connection Claims 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In light of the need to remand both claims for the reasons 
specified above, the veteran should also be provided notice 
pertaining to a disability rating and an effective date for 
the award of benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
entitlement to service connection for 
hypertension and irritable bowel syndrome 
that complies with the notification and 
duty to assist requirements of the VCAA.  
The letter should include notice of the 
type of information necessary to 
substantiate a service connection claim, 
and assign a disability rating and an 
effective date-in the event that the claim 
of service connection is granted.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 
Dingess/Hartman v. Nicholson, supra.

2.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the relationship 
between his current gastrointestinal 
complaints and active military duty, to 
include an opinion with respect to 
undiagnosed illness.  In particular, the 
examiner should pay particular attention 
to the July 2004 VA examination report for 
assessment of the veteran's loose stools.  
The claims folder must be made available 
to and reviewed by the examiners.  All 
necessary tests should be conducted and 
the examiner should describe all 
symptomatology.  

The examiner should note if there is 
objective evidence of any pertinent signs 
and symptoms which may be manifestations 
of undiagnosed illness or a chronic 
multisymptom illness and whether or not 
such signs and symptoms can be attributed 
to known clinical diagnoses.  If the signs 
and symptoms can be verified and can be 
attributed to a known clinical diagnosis, 
the examiners should offer an opinion as 
to each known clinical diagnosis, as to 
whether it is at least as likely as not 
related to the veteran's military service, 
to include due to an undiagnosed illness 
related to Persian Gulf War service.  The 
examiner should state whether there is any 
objective evidence of any claimed signs 
and symptoms.  The examiner should also 
state whether there is any objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis.  A 
complete rationale for all opinions 
expressed should be provided.

3.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for hypertension and irritable 
bowel syndrome.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


